DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-30, there is no teaching or suggestion in the art of record disclosing a method comprising the steps of claim 21, wherein the identified behavioral pattern includes a time of execution of a physical change in the secured area and identification of a corresponding actuator that causes the physical change and wherein the environmental scene for the secured area identifies a time for automatically activating, deactivating or modifying the corresponding actuator.  Therefore, independent claim 21 is deemed allowable along with its dependent claims 22-30.
Regarding claims 31-40, there is no teaching or suggestion in the art of record disclosing a system comprising the combination of limitations of claim 31, wherein the identified behavioral pattern includes a time of execution of a physical change in the secured area and identification of a corresponding actuator that causes the physical change and wherein the environmental scene for the secured area identifies a time for automatically activating, deactivating or modifying the corresponding actuator.  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/13/21